Dismissed and Memorandum Opinion filed March 4, 2014.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-14-00027-CR

                          DERICK HANDY, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 248th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1401500

                 MEMORANDUM                      OPINION


      Appellant entered a “guilty” plea to a charge of theft. In accordance with the
terms of a plea bargain agreement with the State, the trial court sentenced appellant
on December 30, 2013, to confinement for two years in the Institutional Division
of the Texas Department of Criminal Justice. Appellant filed a pro se notice of
appeal. We dismiss the appeal.
      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record
supports the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615
(Tex. Crim. App. 2005).

      Accordingly, we dismiss the appeal.



                                     PER CURIAM



Panel consists of Chief Justice Frost and Justices Jamison and Wise.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                         2